In this case, after the arguments commenced before the full Court, it appeared, that at all events the trustees were chargeable, on their answer, to some amount, and that the only question to be considered was, to what amount. But the Court considered, that that question was not open, in this stage of the cause ; that the only judgment affecting the trustee would be, that he was chargeable on his answer ; that thereupon execution would be awarded against the effects of the principal in the hands of the trustee, and if the execution should not be otherwise satisfied, and the trustee should not *436pay over as much as the plaintiff considered him liable for, his remedy would be by scire facias against the trustee.
Marston, for the plaintiff.
Cushing, for the trustee.